Anne Taylor, Judge.
This matter came on for trial on July 28, 1994. The city of Columbus was represented by Assistant City Attorney Melissa Riggins. The defendant represented himself. A court reporter was present to record the testimony of the witnesses.
*18The court heard testimony from Wyatt Kilgallin who was duly qualified as an expert witness in the operation of the LTI 20/20 laser speed detector.
Based upon the testimony presented and the exhibits admitted at trial, the court found the defendant guilty of the charge of speeding and sentenced the defendant accordingly.
This trial was the first opportunity for the court to hear testimony regarding the scientific principles that support the use of the laser as a device to measure speed. For this reason, the court makes the following finding of fact regarding the use of the laser speed detector.
Findings of Fact
The laser speed detector is reliable and accurate as a scientific measure of the speed of a moving object, which can be used by law enforcement personnel to measure vehicle speed, provided that the device is used in accordance with certain procedures delineated by the manufacturer. Specifically, the court finds that the following procedures must be employed in order for the laser speed device to accurately measure a vehicle’s speed:
(a) The laser must be pointed so that the red dot on the scope is aligned with a reflective area (such as a license plate) on the target vehicle.
(b) The target vehicle must be moving in a line either directly moving toward or away from the laser. If the vehicle is moving in a circle or at an angle from the laser, the machine will measure relative speed called the “cosign effect.” This measure of speed is always less than the true speed.
(c) The laser must be properly calibrated prior to use. Calibration should include a self-test done by the instrument internally and a measurement of distance on a test range. The distance test should be conducted on the test range prior to its use before each shift. In this test the laser measures a known distance.
If all of the above listed conditions and procedures are applied, the court finds that the laser speed detector is an accurate and scientifically reliable measure of speed with a margin of error within minus two to plus one miles per hour of the actual speed of the object, provided that the object is at least thirty feet from the laser.

So ordered.